PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/160,261
Filing Date: 15 Oct 2018
Appellant(s): Trelin et al.



__________________
David S. Atkinson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

Rejections under 35 U.S.C. 103
	Appeal Brief Pgs. 7-9, independent claim 1 the limitations of “determining payment information associated with an identity for a transaction corresponding to vending by determining the identity lacks associated payment information; using biographic information associated with the identity to establish a credit account with a third party; associating the credit account with the identity; and using the credit account to process the transaction; and enable the vending via the automated sale device after processing the transaction using the payment information” are what Appellant believes are not found in the cited references. Hartman Para. [0044] is used to teach determining the identity lacks associated payment information; using biographic information associated with the identity to establish a credit account; associating the credit account with the identity; and using the credit account to process the transaction; Examiner would point to the language of the claim limitation. The first sentence determines if the identified user lacks associated payment information, and Hartman is able to identify the user, and determine that there is not a card on file to complete payment. Next, using 
Appellant believes that Hartman does not discuss storing a credit application associated with an identity or all of the information that would be contained therein, and therefore the credit application received in Spotanski could not be processed.  Examiner would note that the claim limitations do not specify what information is included in the biographic information, and that Hartman is able to teach that a user is identified, and biographic information may be stored that include personal details, which may be enough for the credit application of Spotanski. Therefore, Hartman is able to teach identification of a user, including stored cards and personal information about the user, establishing the user lacks a stored payment method, using the information stored 
Appeal Brief Pgs. 9-10, independent claim 8 and 15 uses the same arguments associated with claim 1, and therefore Examiner notes that above reasoning for Hartman and Spotanski to teach the claim limitations. Dependent claims 2-7, 9-14, and 16-20 rely on the fact they now depend from an “allowable” independent claim, and therefore, Examiners previous notes about the maintained rejection of claim one overcome this argument. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
Conferees:

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629 
                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.